Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07 has been entered.
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 05/07/21. Claims 1, 5-17, and 23-33 are currently pending in the application, with claims 4-14 and 18-22 having being cancelled.  Accordingly, claims 1, 5-17, and 23-33 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s request for abeyance and traversal of the provisional Obviousness Double Patenting (ODP) rejections of claims 1, 2, 12, and 14-15 over claims 1-7, 10-15, 

Applicant’s argument with respect to the 103(a) rejection over Alonso et al. has been fully considered. While Alonso et al. do teach a genus that encompass the instant recited subgenus, the examiner contends that Alonso et al. did not envisaged the instant formula or compounds containing a purine and a morpholine attached thereto.  As a result, the examiner maintains that Alonso et al. fail to render the amended claim obvious and the newly amended instant formula.  Consequently, the 103(a) rejection of claims 1, 12, 14-16, and 23 over Alonso et al. is hereby withdrawn.  

For the foregoing reasons, the 103 (a) rejection over Alonso et al. is hereby withdrawn while the ODP rejections remain proper and are maintained.   In view of applicant’s amendment, the following modified ODP and 112(a) rejections are being made.  
Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).



Claims 1, 15, 17, and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, and 6-8 of U.S. Patent No. 9,546,182 (hereinafter Dotson US Patent Application No. ‘182). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of tricyclic PI3K inhibitor compounds containing purine pyrimidine moieties. The claimed invention and U.S. Patent ‘182 are rendered obvious over another as the claimed invention teaches a subgenus of compounds of formula (I) that contain a tricyclic moiety which includes both purine and pyrimidine rings whereas Dotson ‘182 teaches a method of treating cancer by administering a broad genus of compounds of formula (I) containing purine and pyrimidine attachment groups. Though Dotson '182 teaches a method of treatment, the examiner contends that such method necessarily uses the compounds of formula (I) and thus renders obvious the formula of the instant invention. Additionally, dependent claim 3 recites the use of additional therapeutic agents that can be combined with the 

Claims 1, 15-17, 23-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 8, and 11-18 of U.S. Patent No. 8,883,799 (hereinafter Dotson US Patent Application No. ‘799).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of tricyclic PI3K inhibitor compounds containing purine pyrimidine moieties. The claimed invention and U.S. Patent ‘799 are rendered obvious over another as the claimed invention teaches a subgenus of compounds of instant formula that contain a tricyclic moiety which includes both purine and pyrimidine rings wherein X1-X3 are fixed atoms whereas Dotson ‘799 teaches the use of a broad genus of compounds of formula (I) containing purine and pyrimidine attachment groups wherein XI is N, CR1, or C(R1); X2 is N; and X3 is C or CR3 in a method of making and in a method of use.  Given that the compounds of Dotson ‘799 renders obvious the instant invention and is necessarily used in the method of use and is made by said method of making, the examiner contends that such subgenus is rendered obvious in light of the formula (I) of ‘799.  Additionally, dependent claim 16 recites the use of additional therapeutic agents that can be combined with the compound of formula (I).  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of U.S. Patent 8,883,799.


Claim Rejections - 35 USC § 112
Notice of Pre-AIA  Status
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23, 26, and 30 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for alleviating symptoms of a PI3K-mediated condition utilizing a compound of claim 1, 15, or 27, does not reasonably provide enablement for preventing said conditions utilizing the aforementioned compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a kit for treating a PI3K-mediated condition, comprising: a) a pharmaceutical composition comprising the compound of claim 1, 15, or 27; and b) instructions for use.  The instant specification fails to provide information that would allow the skilled artisan to practice the prevention of PI3K-mediated condition with the aforementioned compounds.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level


		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “prevention of PI3K mediated conditionds”. While “alleviation of symptoms” might theoretically be possible for some PI3K mediated conditions, as a practical matter it is nearly impossible to achieve prevention of PI3K mediated conditions with the aforementioned compounds especially given that such conditions cannot be prevented. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of said compounds to prevent any condition or disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for prevention of any condition or diseases, other than inhibition of PI3K alpha and anti-proliferative effects in breast and prostate cancer cells. The latter is corroborated by the working examples on pages 29-43 and pg. 144.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds could be predictably used for the prevention of PI3K mediated conditions as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
No claims are allowed.
 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571 -272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/22/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.